DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-9 are allowed.

REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 1 is the inclusion of a first plank adapter engaged with the first work stand; the first plank adapter has an attachment portion and a bar, the attachment portion engaged with the bar and the first work stand Page 2 of 5Appl. No. 15/077,528Amdt. dated May 10, 2021Reply to Office action of December 8, 2020to hold the bar in spaced relationship with the first work stand, the first and second hooks on the first end of the platform engage with and rest on the bar to hold the platform in place on the bar, the bar has a first end and a second end, the attachment portion has a first flange directly attached to the bar in proximity to the first end of the bar and directly attached to the first rail of the front frame of the first work stand, and the attachment portion has a second flange directly attached to the bar in proximity to the second end of the bar and directly attached to the second rail of the front frame of the first stand, with the first and second rails of the front frame disposed between the first flange and the second flange; and a second plank adapter engaged with the second work stand, the second plank adapter having a bar on which the third and fourth hooks on the second side of the platform engage with and rest to hold the platform in place on the bar of the second work stand, a top surface of the platform and first and second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CANDACE L BRADFORD/Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634